                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO

MARISA ZUNIGA, individually and on
behalf of all others similarly situated,

                       Plaintiff(s),

vs.                                                   Cause No. 2:18-cv-00683-KG/KRS
                                                      CLASS ACTION
TRUEACCORD,

                       Defendant.




            ORDER EXTENDING DISCOVERY DEADLINE TO COMPLETE
                        DEPOSITION OF PLAINTIFF

       THIS MATTER having come before the Court on the stipulation of the parties to extend

the discovery deadline to compete the deposition of Plaintiff, and the Court having considered the

request therein and being otherwise fully advised GRANTS the Motion.

       It is therefore ORDERED that the discovery deadline is extended until May 15, 2019 to

give the parties adequate time to complete the deposition of Plaintiff Marisa Zuniga given that Ms.

Zuniga is not able to appear for her deposition previously scheduled on April 17, 2019. This

extension will not affect the remaining pre-trial deadlines.




                                              The Honorable Kevin R. Sweazea
                                              United States Magistrate Judge
